Citation Nr: 0304293	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-01 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for right arm scars, 
to include the question of timeliness of the appeal.

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a right thumb 
disorder, to include the question of the timeliness of the 
appeal.

3.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for residuals of 
a head injury, to include the question of the timeliness 
of the appeal.

4.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a back 
disorder, to include the question of the timeliness of the 
appeal.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal arises from a March 1992 rating action that 
denied service connection for right arm scars, and denied 
claims for service connection for back and right thumb 
disorders and for residuals of a head injury on the basis 
that new material evidence had not been submitted to reopen 
those claims.  A Notice of Disagreement (NOD) was received in 
September 1992, and a Statement of the Case (SOC) was issued 
in November 1992.  Supplemental SOCs (SSOCs) were issued in 
January and February 1994.

In May 2000, the Board of Veterans' Appeals (Board) remanded 
this case to the RO to adjudicate the issue of the timeliness 
of the Substantive Appeal.  In October 2002, the RO 
determined that a timely Substantive Appeal had not been not 
filed, and, hence, no appeal timely perfected, with respect 
to any of the issues on appeal.  A SSOC, to this effect, was 
issued in November 2002.  The matters have now been returned 
to the Board for further appellate consideration.   




FINDINGS OF FACT

1.  By letter of April 1992, the RO notified the veteran of 
the denial of service connection for right arm scars, as well 
as the claims for service connection for back and right thumb 
disorders and for residuals of a head injury on the basis 
that new material evidence had not been submitted to reopen 
those claims.  

2.  The veteran filed a NOD with the April 1992 denials in 
September 1992.

3.  A SOC addressing the denied claims was issued in November 
1992.
	
4.  No document was received within one year of the April 
1992 notice of the denial of the claims may be construed as 
either a Substantive Appeal or a request for an extension of 
time to file a Substantive Appeal on the issues addressed in 
SOC.  


CONCLUSION OF LAW

The Board is without jurisdiction to review the issues of 
service connection for right arm scars, and the issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for a right thumb 
disorder, for residuals of a head injury, and for a back 
disorder.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the Introduction, by rating action of March 1992, 
the RO denied service connection for right arm scars, as well 
as denied claims for service connection for a right thumb 
disorder, for residuals of a head injury, and for a back 
disorder on the basis that new and material evidence had not 
been submitted to reopen those claims.  The RO notified the 
appellant of those denials in correspondence also dated in 
March 1992.  A NOD was received in September 1992, and a SOC 
was issued in November 1992, with a cover letter that clearly 
notified the veteran that he had to file a formal appeal 
(substantive appeal) to perfect his appeal; a VA Form 9 
(Appeal to the Board of Veterans' Appeals) was enclosed for 
this purpose.  However, the claims file contains no 
correspondence from either the veteran or his representative 
that may be construed as a timely Substantive Appeal, or a 
timely request for an extension of time to file a Substantive 
Appeal.  

Pursuant to 38 CFR 20.302, the veteran had until April 1993 
(one year from the notification of the denials of service 
connection) to file a Substantive Appeal-in this case, such 
date is the later of the date of the expiration of one ear 
from the notification of the denials of service connection, 
and 60 days from the issuance of the November 1992 SOC on the 
issues of the denials of service connection.  While in 
September 1993, the veteran filed a statement with the RO 
addressing his claims for service connection for back and for 
right thumb disorders and for residuals of a head injury, 
this document was received many months after the date for 
filing a timely Substantive Appeal had expired.  Only in a 
statement of March 1994 did the veteran address the issue of 
service connection for right arm scars; however, this 
document also was not filed within the required time period.    

The Board also notes that, prior to the expiration of the 
one-year period for filing a timely Substantive Appeal on the 
service connection issues, no document was filed by either 
the veteran or his representative that may be construed as a 
timely request for an extension of time to file a Substantive 
Appeal on those issues.  See 38 C.F.R. § 20.303.  Moreover, 
while the version of 38 C.F.R. § 20.302 in effect since 
October 3, 2001, includes a special provision for extending 
the time period for filing a Substantive Appeal when the 
appellant files additional evidence within one year of the 
date of the notification of the decision being appealed (see 
38 C.F.R. § 20302(b)), that provision does not extend the 
time period for filing a Substantive Appeal on the issues in 
this case.  

Pursuant to the Board's May 2000 remand, in October 2002, the 
RO notified the appellant and his representative of its 
determination that a thorough review of the record indicated 
that a timely Substantive Appeal had not been filed with 
respect to the four issues on appeal, and that, as a result, 
an appeal had not been perfected as to those issues.  At that 
time, the RO also notified the appellant and his 
representative of the appellant's appellate rights with 
respect to the timeliness question.  A SSOC was issued in 
November 2002, and written argument was received from the 
veteran's representative in January and February 2003.  
However, the Board finds that no argument or evidence has 
been presented since the November 2002 SSOC that changes the 
basic facts outlined above. 

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal with respect 
to the issues of service connection for right arm scars, as 
well as the issues of whether new and material evidence has 
been submitted to reopen claims for service connection for a 
right thumb disorder, for residuals of a head injury, and for 
a back disorder.  As such, the Board does not have 
jurisdiction to review these claims, and, pursuant to the 
Board's authority under 38 U.S.C.A. § 7105(d)(3), the claims 
must be denied on that basis.  


ORDER

As a timely Substantive Appeal has not been filed to perfect 
the appeal on the issue of service connection for right arm 
scars, the appeal as to that issue is denied.  

As a timely Substantive Appeal has not been filed to perfect 
the appeal on the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a right thumb disorder, the appeal as to that issue is 
denied.  

As a timely Substantive Appeal has not been filed to perfect 
the appeal on the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for residuals of a head injury, the appeal as to that issue 
is denied.  

As a timely Substantive Appeal has not been filed to perfect 
the appeal on the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a back disorder, the appeal as to that issue is denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

